PROVO STY, J.
The widow, as survivor in community, holds in usufruct all the property of the succession. There are no debts, ■except some court costs, which the attorney •of the succession has promised to pay, with which promise the officers decíate themselves to be satisfied. There is but one legacy, and it has not to be paid, owing to the fact that the legatee lives with the widow ■and is unwilling that it should be paid before the death of the widow.
Under these circumstances, the lower court properly rejected the demand for the appointment of- a dative testamentary executor, as being unnecessary.
Judgment affirmed.